Exhibit 10.23

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.  

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

[g201803121629333053141.jpg]

 

VIA CERTIFIED MAIL

 

August 24, 2017

 

The Regents of the University of Michigan

Office of Research and Sponsored Projects

3003 S. State St. Room 1070

Ann Arbor, MI 48109-1274

 

Attn:  Anthony L. Neilsen, J.D.

 

RE:

Research Agreement between Kura Oncology, Inc. (“Kura”) and The Regents of the
University of Michigan (the “University”) dated February 15, 2015 (the “Research
Agreement”)

(Amendment 6 to the Patent License Agreement dated December 22, 2014)

 

Dear Anthony:

 

Pursuant to Section 8.2 of the Research Agreement, we hereby give notice of the
exercise by Kura of its option to obtain an exclusive royalty-bearing license to
the University’s interest in the patent application numbered […***…].  Effective
upon this notice, the Patent License Agreement between the University and Kura
is deemed amended (Amendment 6) to add the above-referenced patent application
to subsection (ii)(a) of the definition of PATENT RIGHTS under such agreement.  

Please let me know if you have any questions.

 

Sincerely,

 

/s/ Annette North

Annette North

SVP, General Counsel

 

cc:  Ed Pagani, Ph.D., Associate Director,
  University of Michigan


 

***Confidential Treatment Requested

3033 Science Park Road, Suite 220, San Diego, CA 92121